DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of preliminary amendment filed 09/15/2020 and IDS filed 04/08/2022, 03/22/2022 and 09/15/2020.
Claims 3-46-7 and 9-14 are amended.
Claim 1-14 are pending.
Priority
The examiner acknowledges this application as a 371 of PCT/JP2019/007764 filed 02/28/2019 and which claims benefit of Japan application 2018-049322 filed 03/16/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TODA TOMOKO et al. (JP 2005041795 A, using the PE2E Eng. Translation) as evidenced by Ranade et al. (US 20110070180 A1) that KSP-1-5 is vinyl dimethicone/methicone silsesquioxane crosspolymer (see paragraph [0105]).
For claim 1 and 2 and 8, TODA TOMOKO discloses a cosmetic composition comprising 9% by weight of KSP-105 meeting the limitation of claim 1 (a), decamethylcyclopentasiloxane meeting the limitation of volatile oil of claim 1 (b), Methyl polysiloxane meeting the limitation of nonvolatile oil of claim 1(c) and since the specification as filed (paragraphs [0041] and [0052] of the publication) describes silicone oils having as having IOB of 0.1 to 0.6 kinematic viscosity at 25 oC, the limitation of claim 8 is met.   See paragraphs [0033] and [0035] of the translation.   The ratio of (a)/(c) is 9%/15% +2 for the methyl polysiloxane and isonoaate = 0.53 and this ratio anticipates the claimed ratio of 0.37 to 2.0.   The oil absorbent powder are KSP-100, 101, 102, 105, 300, 411 and 441 as listed in the as filed specification at paragraph [0019] of the application publication.   Since the oil-absorbent powder in the disclosed composition is the same as that listed as oil absorbents in the as filed specification, the oil absorbent KSP-105 would also inherently have the recited 50 mL/100 g (claim 1) and 70 ml/100 g (claim 2).   Methyl polysiloxane is one of the nonvolatile oils of the invention (paragraph [0039] of the publication) and as such would have the recited kinematic viscosity at 25 oC for claims 1 and 7.
For claim 4, the composition of TODA TOMOKO also contains hydrophobic silica powder and titanium oxide fine particles, each at 1% and meeting the requirement of (d) in claim 4 and these are different from the KSP-105 or claim 1 (a).
For claim 5, the combined amount of components (a) and (d) is less than 45% (9 + 1+1 is 10 % which is < than 45%).
For claim 6, the ratio of (a)/(d) of 0.53 is at least 0.3.
For claims 3 and 10, KSP-105 is vinyl dimethicone/methicone silsesquioxane crosspolymer as evidenced by paragraph [0105] of Ranade et al. (US 20110070180 A1).
For claim 12, the composition in paragraph [0035] contains glycerin which meets the limitation of water soluble nonvolatile ingredient of (e) and present at 2%, which I less than 12 wt%.
For claim 14, the composition of TODA TOMOKO is a makeup composition (title and paragraph [0019].
Thus, TODA TOMOKO teaches all the elements of claims 1-8, 10, 12 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODA TOMOKO et al. (JP 2005041795 A, using the PE2E Eng. Translation) in view of Shimizu et al. (US 20170049667 A1) and INABA (US 20130287824 A1).
TODA TOMOKO has been described above as anticipating claim 1.   Claim 9 depends on claim 1.
TODA TOMOKO differs from claim 9 by not teaching polysilicone-22.   Polysilicone-22 is KSP-441 as evidenced by paragraph [0510] of Shimizu.   In the art, INABA teaches that Oil-Bases Makeup Cosmetic contains silicone powders KSP-105 and KSP-441 (see paragraph [0029] ) and these are functionally equivalent.   Therefore, at the effective date of the invention, the ordinary skilled artisan would have used one functionally equivalent oil absorber powder in place of the other with the expectation that the KSP-411, which is Polysilicone-22, used on place of KSP-105 would predictably absorb oil.
Therefore, TODA TOMOKO in view of INADA and the teachings of Shimizu renders claim 9 prima facie obvious.

 Claim(s) 1 and 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODA TOMOKO et al. (JP 2005041795 A, using the PE2E Eng. Translation) in view of SONOYAMA et al. (US 20170216154 A1) and INABA (US 20130287824 A1).
TODA TOMOKO has been described above as anticipating claim 1.   Claims 11 and 13 depend on claim 1.
TODA TOMOKO differs from claim 11 by not teaching diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer.   Diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer is KSP-300 as evidenced by paragraph [0029] of SONOYAMA.   In the art, INABA teaches that Oil-Bases Makeup Cosmetic contains silicone powders KSP-105 and KSP-300 (see paragraph [0029] ) and these are functionally equivalent.   Therefore, at the effective date of the invention, the ordinary skilled artisan would have used one functionally equivalent oil absorber powder in place of the other with the expectation that the KSP-300, which is Diphenyl dimethicone/vinyl diphenyl dimethicone/silsesquioxane crosspolymer, used on place of KSP-105 would predictably absorb oil.
For claim 13, the cosmetic composition of SONOYAMA contains lanolin or petrolatum (see paragraphs [0040]-[0041]).   Gleaning from the specification as filed to define item (f) shows that Petrolatum and lanolin are paste-like non-volatile oils that have kinematic viscosity at 25 oC that is greater than 100 mm2/s (see paragraph [0060] of the publication). 
Therefore, TODA TOMOKO in view of INADA and the teachings of SONOYAMA renders claims 11 and 13 prima facie obvious.

No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613